Case: 14-70037         Document: 00512855649         Page: 1    Date Filed: 12/03/2014




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT


                                        No. 14-70037                        United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
SCOTT PANETTI                                                               December 3, 2014
                                                                          Lyle W. Cayce
                                                    Petitioner - Appellant     Clerk
v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                    Respondent - Appellee




                     Appeal from the United States District Court
                          for the Western District of Texas
                                USDC No. 1:04-CV-42


Before STEWART, Chief Judge, and HIGGINBOTHAM and OWEN, Circuit
Judges.
PER CURIAM:*
       We STAY the execution pending further order of the court to allow us to
fully consider the late arriving and complex legal questions at issue in this
matter. 1 An order setting a briefing schedule and oral argument will follow.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1   See 28 U.S.C. § 2251(a)(3); McFarland v. Scott, 512 U.S. 849, 858 (1994).